Citation Nr: 0335758	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  97-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder (PTSD).

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 based on VA medical treatment 
in August 1997.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for a right below-the-knee 
amputation as a result of medical treatment at the Durham, 
North Carolina VA Medical Center (VAMC) in February 1998.

4.  Entitlement to special monthly pension at the housebound 
rate (SMP) prior to September 11, 1998.

5.  Entitlement to an automobile and adaptive equipment under 
the provisions of 38 U.S.C. §§ 3901-3904. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from an April 1996 rating action that denied 
service connection for PTSD.  In July 1996, the veteran 
expanded his claim to include service connection for an 
acquired psychiatric disorder.  A Notice of Disagreement 
(NOD) was received in August 1996, and a Statement of the 
Case (SOC) reflecting the RO's denial of the expanded issue 
of service connection for an acquired psychiatric disorder, 
to include PTSD, was issued in October 1996.  A Substantive 
Appeal was received in March 1997.  A Supplemental SOC (SSOC) 
was issued in August 1997.  

By decision of April 1999, the Board of Veterans' Appeals 
(Board) found that new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, had been received, and remanded 
the claim for service connection to the RO for additional 
development and adjudication.  SSOCs issued in December 1999 
and January 2002 reflect the RO's denial of service 
connection.

This appeal also arises from an April 1998 rating action that 
denied compensation benefits pursuant to the provisions of 
38 U.S.C. (U.S.C.A., for Board purposes). § 1151 based on VA 
medical treatment in August 1997 (based on a July 1997 
claim).  A NOD was received in August 1998, and a SOC was 
issued in April 2000.  

This appeal also arises from a January 2000 rating action 
that denied SMP prior to September 30, 1998; compensation 
benefits pursuant to the provisions of 38 U.S.C. (U.S.C.A., 
for Board purposes) § 1151 for a right below-the-knee 
amputation as a result of medical treatment at the Durham, 
North Carolina VAMC in February 1998; and entitlement to an 
automobile and adaptive equipment.  A NOD was received in May 
2000, which statement may also be accepted as a Substantive 
Appeal of the issue of compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 based on VA medical treatment 
in August 1997.  A SOC was issued in August 2000, and a 
Substantive Appeal was received in September 2000.  SSOCs 
were issued in January and October 2002

By rating action of November 2000, SMP based on the need for 
regular aid and attendance was granted from September 11, 
1998; the matter of entitlement to SMP at the housebound rate 
prior to September 11, 1998 remains for appellate 
consideration.

In his August 1998 NOD, September 2000 Substantive Appeal, 
and in another statement which was received in October 2000, 
the veteran requested a Board hearing in Washington, D.C.  By 
letter of September 2003, the Board notified the veteran of a 
Board hearing that had been scheduled for him in Washington, 
D.C. for a date in January 2004.  By letter of October 2003, 
the veteran canceled his hearing request.


REMAND

In November 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Specifically, the RO's June 2001 letter addressing the VCAA 
notice and duty to assist provisions does not adequately 
address the issues of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, SMP, and entitlement to an 
automobile and adaptive equipment, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs,    327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a 1-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary),               No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003).    

The Board also finds that specific additional development of 
the claims is warranted.  In this regard, the Board notes 
that the VCAA requires the VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  

Appellate review discloses that, by letter of March 1999, the 
VA Regional Counsel referred to the September 1998 settlement 
of the veteran's claim filed under the Federal Tort Claims 
Act based on VA medical treatment in July and August 1997.  
The Board finds that all medical records and opinions 
prepared in the context of the settlement of this tort claim 
must be obtained by the RO and considered in adjudicating the 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C. § 1151 based on VA medical treatment in August 
1997.  A November 2001 letter also indicates that the veteran 
may be receiving disability benefits from the Social Security 
Administration (SSA).  The Board finds that copies of any 
decision awarding or denying the veteran such benefits, and 
all medical records underlying that determination, must be 
associated with the claims file prior to a decision on the 
issues on appeal.  The RO should also obtain outstanding 
medical records from any additional source identified by the 
veteran,  following the procedures of 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC that explains the basis for the 
RO's determinations must include citation and discussion of 
the pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003)-not previously cited by 
the RO.  

As a final point, the Board notes that appellate review also 
discloses due process deficiencies in adjudication of the 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C. § 1151 based on VA medical treatment in August 
1997.  By rating action of April 1998, the RO properly 
adjudicated this claim, filed in July 1997, under the 
criteria applicable to claims filed prior to October 1997.  
However, the April 2000 SOC erroneously referred to the lack 
of VA fault in its reasons and bases for denying the claim.  
The Board points out that, under the provisions of 38 U.S.C. 
§ 1151 in effect for claims filed prior to October 1997, the 
showing of fault on the part of the VA or the occurrence of 
an accident was not required to establish entitlement to such 
benefits.  Hence, when adjudicating this claim, the RO must 
apply the criteria applicable to claims filed prior to 
October 1997, and the SSOC explaining the bases for the RO's 
determinations must include citation to the correct legal 
criteria.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that SSA 
furnish copies of any decision awarding 
or denying the veteran disability 
benefits, and all medical records 
considered in reaching such 
determination.  The RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003) in 
attempting to obtain these records.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain and associate 
with the claims file copies of all 
medical records and opinions prepared in 
connection with the VA Regional Counsel's 
September 1998 settlement of the 
veteran's claim filed under the Federal 
Tort Claims Act based on VA medical 
treatment in July and August 1997. 

3.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record (along with that 
requested, but not yet received) that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the veteran to submit any 
pertinent evidence in his possession, 
explain the type of evidence that is his 
ultimate responsibility to submit, and 
clearly explain that he has a full one-
year period for response.  

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should assist the 
veteran in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  

5.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 and any other 
applicable legal precedent.    

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document 
its adjudication of the claim for 
compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 based on 
VA medical treatment in August 1997 only 
under the criteria applicable to claims 
filed prior to October 1997.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003) and 
the correct criteria for adjudicating 
section 1151 claims filed prior to 
October 1997, along with clear reasons 
and bases for its determinations), and 
afford them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


